DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant's election with traverse of claims 1-20 in the reply filed on 05/20/2022 is acknowledged.  The traversal is on the ground(s) that “Figure 10 taken with Figures 11 and 12 are illustrations of sequentially-formed structures, and that Figures 11 and 12 merely illustrate embodiments of a plurality of display patterns of Figure 10”. This is found persuasive based on Specification, Page 13, “Patterns are provided or formed with various combinations at the first to eighth positions such that the first display pattern 111 to the n-th display pattern are provided or formed within the alignment area 10”. Accordingly, the requirement for restriction  is now withdrawn.
Claims 1, 9 and 19 are directed to an allowable product. Pursuant to MPEP § 821.04(a), the restriction requirement between Species I and Species II, as set forth in the Office action mailed on 04/01/2022, has been reconsidered in view of the allowability of claims to the elected invention. The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Sohn et al. (US 2006/0049408, hereinafter “Sohn”) discloses a display device (Figures 1-8; see Paragraphs [0018]-[0025] identifying the embodiment shown in Figures 1-8) comprising:
a substrate (100) including:
a non-display area (SA; Paragraph [0030]) comprising an alignment area (the area where 700 and 710 are disposed thereon; Paragraph [0036]), and
a display area (DA; Paragraph [0030]) comprising a plurality of material layers (310 and 220 in Figures 3 and 5; Paragraphs [0043] and [0050]) arranged along a thickness direction of the substrate; and
in the alignment area, a plurality of alignment keys (a plurality of the combination of 700 and 710 in Figures 1-2, 4 and 6) including a first alignment key (top left 700 and 710 in Figures 2 and 4) and a second alignment key (top right 700 and 710 in Figures 2 and 4),
wherein each of an alignment key among the first alignment key and the second alignment key comprises:
a light blocking pattern (700; Paragraph [0037] “the first alignment key 700 includes a first metal layer pattern 702”, teaching the metal layer which reflects light) comprising an outer edge which defines an outer border of the alignment key (Figures 2 and 6),
a layer pattern (710) inside of the light blocking pattern and spaced apart therefrom (Figure 6), and
the layer pattern of the alignment key and one material layer among the plurality of material layers of the display area, are respective portions of a same material layer on the substrate (Paragraphs [0037] “700 includes a first metal layer pattern 702 … The first metal layer pattern 702 is formed with a metal layer that is also used for forming the gate electrode, or the source and drain electrodes” and [0039] “710 includes a second metal layer pattern 712 … The second metal layer pattern 712 is formed with a metal layer that is also used for forming the black matrix”).
However, Sohn fails to teach or disclose, in light of the specification, “a plurality of positions spaced apart from each other along the outer edge of the light blocking pattern, and
at a position among the plurality of positions, a display pattern extended from the outer edge of the light blocking pattern, in a direction away from the layer pattern,
the position of the display pattern within the first alignment key is different from the position of the display pattern within the second alignment key, among the plurality of positions of the alignment key,
the layer pattern of the first alignment key and the layer pattern of the second alignment key are respective portions of different material layers among the plurality of material layers on the substrate”.
Examiner further considered Abe et al. (US 2008/0030666, hereinafter “Abe”), Chang et al. (US 2019/0229066, hereinafter “Chang”), Ochi et al. (US 5850276, hereinafter "Ochi"), and Park et al. (US 2006/0279687, hereinafter "Park"). For example, Abe discloses a similar substrate (Figures 1-9) comprising: a plurality of alignment keys (71 and 72 in Figure 7) including a first alignment key (71) and a second alignment key (72), each of an alignment key comprises: a light blocking pattern (26) and a layer pattern (25), a plurality of positions (Figure 4, four portions 41, 42, 43, 44) spaced apart from each other along the light blocking pattern (41, 42, 43 and 44 spaced apart from each other along 26; Paragraph [0020] teaching the alignment marks may be made of metal), at a position among the plurality of positions, a display pattern extended from the light blocking pattern, in a direction away from a layer pattern (Figure 7, a portion of the alignment mark 26 being folded at a position among the plurality of positions and the pattern thereof extending from 25), and the position of the display pattern within the first alignment key is different from the position of the display pattern within the second alignment key, among the plurality of positions of the alignment key (Figure 7), but Abe fails to explicitly disclose “a plurality of positions spaced apart from each other along the outer edge of the light blocking pattern, and at a position among the plurality of positions, the display pattern extended from the outer edge of the light blocking pattern, in a direction away from the layer pattern”. Sohn, Abe, Chang, Ochi, and Park, applied alone or in combination fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 1.
Dependent claims 2-8 are allowable by virtue of their dependence on claim 1.
Regarding claim 9, Sohn discloses a display device (Figures 1-8; see Paragraphs [0018]-[0025] identifying the embodiment shown in Figures 1-8) comprising:
a substrate (100) including:
a non-display area (SA; Paragraph [0030]) comprising an alignment area (the area where 700 and 710 are disposed thereon; Paragraph [0036]), and
a display area (DA; Paragraph [0030]) comprising a plurality of material layers (310 and 220 in Figures 3 and 5; Paragraphs [0043] and [0050]) arranged along a thickness direction of the substrate; and
a plurality of alignment keys (a plurality of the combination of 700 and 710 in Figures 1-2, 4 and 6) in the alignment area, each of an alignment key among the plurality of alignment keys including:
a light blocking pattern (700; Paragraph [0037] “the first alignment key 700 includes a first metal layer pattern 702”, teaching the metal layer which reflects light) having a shape of a polygon comprising an outer edge which defines an outer border of the alignment key (Figure 2), and
a layer pattern (710) inside of the light blocking pattern and spaced apart therefrom (Figure 6).
However, Sohn fails to teach or disclose, in light of the specification, “a plurality of positions spaced apart from each other along the outer edge of the light blocking pattern, and
at different positions among the plurality of positions, a plurality of display patterns respectively extended from the outer edge of the light blocking pattern, in a direction away from the layer pattern,
wherein a combination of the different positions of the plurality of display patterns within the alignment key corresponds to one material layer among the plurality of material layers of the display area, and
the layer pattern within the alignment key and the one material layer among the plurality of material layers of the display area which corresponds to the combination of the different positions of the plurality of display patterns within the alignment key, are respective portions of a same material layer on the substrate”.
Examiner further considered Abe, Chang, Ochi, and Park. For example, Abe discloses a similar substrate (Figures 1-9) comprising: a plurality of alignment keys (71 and 72 in Figure 7) including a first alignment key (71) and a second alignment key (72), each of an alignment key comprises: a light blocking pattern (26) and a layer pattern (25), a plurality of positions (Figure 4, four portions 41, 42, 43, 44) spaced apart from each other along the light blocking pattern (41, 42, 43 and 44 spaced apart from each other along 26; Paragraph [0020] teaching the alignment marks may be made of metal), at a position among the plurality of positions, a display pattern extended from the light blocking pattern, in a direction away from a layer pattern (Figure 7, a portion of the alignment mark 26 being folded at a position among the plurality of positions and the pattern thereof extending from 25), and the position of the display pattern within the first alignment key is different from the position of the display pattern within the second alignment key, among the plurality of positions of the alignment key (Figure 7), but Abe fails to disclose “at different positions among the plurality of positions, a plurality of display patterns respectively extended from the outer edge of the light blocking pattern, in a direction away from the layer pattern, wherein a combination of the different positions of the plurality of display patterns within the alignment key corresponds to one material layer among the plurality of material layers of the display area, and the layer pattern within the alignment key and the one material layer among the plurality of material layers of the display area which corresponds to the combination of the different positions of the plurality of display patterns within the alignment key, are respective portions of a same material layer on the substrate”. Sohn, Abe, Chang, Ochi, and Park, applied alone or in combination fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 9.
Dependent claims 10-18 are allowable by virtue of their dependence on claim 9.
Regarding claim 19, Sohn discloses a display device (Figures 1-8; see Paragraphs [0018]-[0025] identifying the embodiment shown in Figures 1-8) comprising:
a substrate (100) including:
a display area (DA; Paragraph [0030]) comprising:
a lower light blocking member (702; Paragraph [0037]); and
an upper light blocking member (712; Paragraph [0039]) facing the substrate with the lower light blocking member therebetween; and
a non-display area (SA; Paragraph [0030]) adjacent to the display area and comprising an alignment area (the area where 700 and 710 are disposed thereon; Paragraph [0036]); and
a plurality of alignment keys (a plurality of the combination of 700 and 710 in Figures 1-2, 4 and 6) in the alignment area, including a first alignment key (top left 700 and 710 in Figures 2 and 4) and a second alignment key (top right 700 and 710 in Figures 2 and 4) spaced apart from each other, each of an alignment key among the first alignment key and the second alignment key comprising an outer border (Figure 6), and a first position and a second position spaced apart from each other along the outer border (the left and right position on the outer border of 700),
wherein the first alignment key includes:
a first light blocking pattern (702; Paragraph [0037] “the first alignment key 700 includes a first metal layer pattern 702”, teaching the metal layer which reflects light) comprising an outer edge which defines an outer border of the first alignment key (Figures 2 and 6),
a first layer pattern (712) inside of the first light blocking pattern and spaced apart therefrom (Figure 6), and
wherein the first layer pattern of the first alignment key and the lower light blocking member of the display area are respective portions of a same material layer (Paragraphs  [0037] and [0039] teaching a metal layer) on the substrate; and
the second alignment key includes:
a second light blocking pattern (702; Paragraph [0037] “the first alignment key 700 includes a first metal layer pattern 702”, teaching the metal layer which reflects light) comprising an outer edge which defines an outer border of the second alignment key (Figures 2 and 6),
a second layer pattern (712) inside of the second light blocking pattern and spaced apart therefrom (Figure 6), and
wherein the second layer pattern of the second alignment key and the upper light blocking member of the display area are respective portions of a same material layer (Paragraphs  [0037] and [0039] teaching a metal layer) on the substrate.
However, Sohn fails to teach or disclose, in light of the specification, “at the second position of the alignment key, a second display pattern extended from the outer edge of the second light blocking pattern, in a direction away from the second layer pattern
at the first position of the alignment key, a first display pattern extended from the outer edge of the first light blocking pattern, in a direction away from the first layer pattern”.
Examiner further considered Abe, Chang, Ochi, and Park. For example, Abe discloses a similar substrate (Figures 1-9) comprising: a plurality of alignment keys (71 and 72 in Figure 7) including a first alignment key (71) and a second alignment key (72), each of an alignment key comprises: a light blocking pattern (26) and a layer pattern (25), a plurality of positions (Figure 4, four portions 41, 42, 43, 44) spaced apart from each other along the light blocking pattern (41, 42, 43 and 44 spaced apart from each other along 26; Paragraph [0020] teaching the alignment marks may be made of metal), at a position among the plurality of positions, a display pattern extended from the light blocking pattern, in a direction away from a layer pattern (Figure 7, a portion of the alignment mark 26 being folded at a position among the plurality of positions and the pattern thereof extending from 25) and the position of the display pattern within the first alignment key is different from the position of the display pattern within the second alignment key, among the plurality of positions of the alignment key (Figure 7), but Abe fails to explicitly disclose “at the second position of the alignment key, a second display pattern extended from the outer edge of the second light blocking pattern, in a direction away from the second layer pattern, and at the first position of the alignment key, a first display pattern extended from the outer edge of the first light blocking pattern, in a direction away from the first layer pattern”. Sohn, Abe, Chang, Ochi, and Park, applied alone or in combination fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 19.
Dependent claim 20 is allowable by virtue of their dependence on claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871   

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871